Citation Nr: 0026921	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-10 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability evaluation for perineal 
neuralgia, assigned a 10 percent rating from July 7, 1994, 
and a 20 percent evaluation effective from August 6, 1997.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to February 
1957.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which pursuant to a decision by the Board of 
Veterans' Appeals (BVA or Board) dated in November 1997, 
granted service connection for perineal neuralgia of the 
pelvis.  The RO initially assigned a 10 percent evaluation 
effective July 7, 1994 by a December 1997 rating decision.  
The veteran appealed that decision, contending that he should 
be entitled to an initial evaluation in excess of 10 percent.  
By a February 1999 rating decision, a 20 percent evaluation 
was assigned, effective from August 6, 1997.  The veteran has 
continued his appeal, contending that the severity of his 
disability warrants an evaluation in excess of 20 percent.  
The case has been referred to the Board for resolution.  


REMAND

A preliminary review of the record discloses that the veteran 
presently contends that his perineal neuralgia is completely 
incapacitating, and that he is precluded from obtaining or 
retaining gainful employment as a result of that service-
connected disability.  In support of this contention the 
veteran submitted a statement dated in June 1999 from Thomas 
Meyer, M.D., stating that he suffered from chronic pelvic 
pain of an uncertain etiology.  

The Board would observe that the RO considered the statement 
from Dr. Meyer in a rating decision dated in September 1999.  
However, that rating decision considered the statement from 
Dr. Meyer in connection with the issue of entitlement to 
special monthly pension, and the record does not reflect that 
this evidence was considered in connection with the claim now 
on appeal.  Since the veteran did not include a waiver of 
initial consideration of this evidence by the RO, and the 
evidence is relevant to the veteran's current claim, the 
Board cannot consider this evidence prior to the RO doing so.  
See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c).

Further, given the veteran's contentions and the statement 
from Dr. Meyer the Board is of the opinion that an additional 
examination of the veteran would be helpful.  In this regard 
the Board would note that it does not appear that the veteran 
has undergone a VA rating examination since February 1993, 
and no examination has been conducted to specifically 
evaluate the severity of his perineal neuralgia.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his perineal 
neuralgia since August 1998.  After 
obtaining any necessary authorization, 
the RO should obtain and associated those 
records with the claims file.

2.  The veteran should be afforded an 
examination to determine the severity and 
manifestations of his perineal neuralgia.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to report 
complaints and clinical findings in 
detail.  The examiner is also requested 
to review all pertinent records 
associated with the claim file, including 
the June 1999 statement from Dr. Meyer 
and offer an opinion as to the degree of 
functional impairment caused by the 
perineal neuralgia.  The examiner should 
specify the nature of the functional 
impairment and express the degree of 
functional impairment in terms of 
complete paralysis, or mild, moderate or 
severe incomplete paralysis.  Lastly, the 
examiner is requested to specify the 
nature and degree of impairment caused to 
the veteran capacity for performing 
substantially gainful employment.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
REMAND is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


